124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wally BREDEMEIER, Appellant,v.HALLMARK CARDS, INC., a Missouri corporation;  HallmarkMarketing Corporation, a Delaware corporation;Kenneth J. Sive;  Thomas L. Haskin;Gary Jacobsen, Appellees.
No. 96-1973.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 7, 1997.Filed Aug. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
After the District Court1 granted summary judgment to defendants in his age discrimination case, Wally Bredemeier appeals.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri